 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    KEVIN LAKEY and CASEY
      KASSELDER,                                   NO: 4:18-CV-5161-TOR
 8
                                 Plaintiffs,       ORDER ON VOLUNTARY
 9                                                 DISMISSAL WITH PREJUDICE
            v.
10
      TC TRANSPORTATION
11    SERVICES LLC, a Washington
      limited liability company,
12                              Defendant.

13

14         BEFORE THE COURT is the parties’ Stipulation for Dismissal. ECF No.

15   11. The stipulation is filed pursuant to Federal Rule of Civil Procedure

16   41(a)(1)(A)(ii). The Court has reviewed the record and files herein, and is fully

17   informed.

18         The parties stipulate to the dismissal of the above-captioned matter without

19   costs or attorney’s fees to either party.

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3            DISMISSED without costs or attorney fees to either party.

 4         2. All pending motions are DENIED as moot and all hearings are

 5            STRICKEN from the Court’s calendar.

 6         The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to the parties, and CLOSE the file.

 8         DATED January 10, 2019.

 9

10                                  THOMAS O. RICE
                             Chief United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
